Citation Nr: 0806605	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-08 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma.

2.  Entitlement to a compensable evaluation for a scar of the 
right index finger.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
January 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Newark, 
New Jersey Regional Office (RO) that denied the veteran's 
claim for an evaluation in excess of 10 percent for bronchial 
asthma as well as a compensable evaluation for a scar of the 
right index finger.  

The issue of an evaluation in excess of 10 percent for 
bronchial asthma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not reflect any 
current complaints regarding the scar of the right index 
finger and no visible scar was noted upon examination.

2.  The medical evidence of record does not demonstrate that 
the veteran's service connected scar of the right index 
finger is manifested by a limitation of function of the right 
index finger, a superficial scar that is painful upon 
examination or a superficial, unstable scar with a frequent 
loss of covering of skin over the scar.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a scar of the 
right index finger have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5229, 7801, 7802, 
7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a December 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  This case was last readjudicated in February 2006. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records and VA examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the assignment 
for a compensable rating for a scar of the right index 
finger, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the December 2004 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's 
statements in his VA examinations and in VA outpatient 
treatment records, in which a description was made of the 
effect of the service-connected disability on employability 
and daily life.  These statements indicate an awareness on 
the part of the veteran that information about such effects, 
with specific examples, is necessary to substantiate a claim 
for a higher evaluation.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim."  Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions during his VA examination of the effects of the 
service-connected disability on employability and daily life, 
the Board does not view the disorder at issue to be covered 
by the second requirement of Vazquez-Flores, and no further 
analysis in that regard is necessary.

Finally, the March 2005 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the February 2006 
statement of the case.  The veteran was accordingly made well 
aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 scars (other 
than on the head, face, or neck) which are deep or cause 
limited motion warrants a 10 percent disability evaluation 
when it involves an area or areas exceeding 6 square inches 
(39 square centimeters).  A 20 percent disability evaluation 
is warranted when it involves an area or areas exceeding 12 
square inches (77 square centimeters).  Higher ratings are 
warranted when the disability involves a greater area.  Note 
2 following Diagnostic Code 7801 defines a deep scar as one 
associated with underlying soft tissue damage.

A 10 percent rating is also warranted when the veteran has a 
scar (other than on the head, face, or neck) that is 
superficial and does not cause limitation of motion if the 
scar has an area exceeding 144 square inches (929 sq. cm.).  
38 C.F.R. § 4.118, Diagnostic Code 7802.

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803. 

The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7804.

Scars may also be rated based on limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

As Diagnostic Code 7805 requires a rating based on the 
limitation of function of the affected part, the Board will 
also consider limitation of function under Diagnostic Codes 
5229 which provides limitation of motion of the index finger.  
See 38 C.F.R. § 4.71(a), Diagnostic Code 5229.  If the index 
or long finger reflects a limitation of motion with a gap of 
one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.71(a), Diagnostic Code 5229.  If the index or 
long finger reflects a limitation of motion with a gap of 
less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees, a 0 percent evaluation is warranted.  
Id.

The veteran contends that the scar on his right index finger 
has increased in severity and warrants a compensable rating.  
The current disability rating for the veteran's scar of the 
right index finger is 0 percent.

In a January 2005 VA examination, the veteran presented no 
complaints of the scar on his right index finger.  The 
examiner specifically noted that upon examination of the 
skin, there was no residual scar or any visible scar on the 
right index finger.  In addition, the examination report was 
absent of any evidence of a limitation of function of the 
right index finger, a superficial scar that is painful upon 
examination, a superficial and unstable scar where there is a 
frequent loss of covering of skin over the scar or any 
superficial, or deep scar covering a measurable area in 
square inches on the veteran's right index finger.

Based on this review, the Board finds that the veteran's scar 
of the right index finger does not meet the criteria for a 10 
percent rating under Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 or 5229.  See 38 C.F.R. §§ 4.3, 4.7, 4.71(a). In 
reaching this determination, the Board has considered the 
clinical manifestations of the scar and the effect on earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  At present, however, the preponderance of the 
evidence is against the assignment of a compensable rating 
for the veteran's scar of the right index finger.


ORDER

A compensable evaluation for a scar of the right index finger 
is denied.




REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

A January 2005 VA examination reflects the veteran complained 
of shortness of breath, wheezing, coughing and an inability 
to climb stairs.  He reported using a Proventil inhaler every 
six hours as needed but discontinued use a few days prior to 
this examination.  Pulmonary function testing revealed that 
FEV-1 was 78.4 percent of predicted value and FEV-1/FVC is 76 
percent of predicted value.  The examiner diagnosed the 
veteran with bronchial asthma and mild to moderate 
respiratory disease and recommended that the veteran take his 
medication and follow up with his treating physician.  

In light of the fact that the veteran reported using a 
Proventil inhaler, indicating possible daily inhalational 
therapy just days prior to his VA examination, the record 
clearly raises a question as to the current severity of the 
veteran's bronchial asthma.  In view of the VA examiner's 
recommendation that the veteran see his treating physician 
and take his prescribed medication, ongoing medical records 
should be obtained, to include any records of daily 
inhalational or oral bronchodilator therapy, inhalational 
anti-inflammatory medication and any prescriptions of asthma 
medication.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

Moreover, the veteran was last examined in January 2005.  The 
United States Court of Veterans Appeals has held that where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. at 632.  Thus, the Board finds that a current VA 
examination is necessary to adequately evaluate the claim.  
See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers (both private and VA) 
from whom he has received treatment for 
bronchial asthma, to include any records of 
daily inhalational or oral bronchodilator 
therapy, inhalational anti-inflammatory 
medication and any prescriptions of asthma 
medication, since he filed his claim in 
December 2004.  After securing any 
necessary authorizations for release of 
this information, attempt to obtain copies 
of all treatment records referred to by the 
veteran which are not already contained in 
the claims file.  

2.  The veteran should then be afforded a VA 
respiratory system examination to determine 
the severity of his service-connected 
bronchial asthma.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the examination.  
All signs and symptoms of the service-
connected bronchial asthma should be reported 
in detail, including pulmonary function 
testing, any asthma related prescriptions and 
whether the veteran is currently on daily 
inhalational or oral bronchodilator therapy 
or inhalational anti-inflammatory medication.  

3.  Following completion of the above, the 
record should again be reviewed to 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


